Citation Nr: 0025097	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  94-24 892	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
status post left knee medial meniscus tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel






INTRODUCTION

The appellant served on active duty from October 1990 to 
December 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1994 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for a left knee 
disorder, status post medial meniscus tear, and assigned a 
noncompensable rating, effective January 1, 1993.

In an April 1994 rating decision, the RO increased the 
appellant's evaluation to 10 percent, effective back to 
January 1, 1993.  In a September 1996 rating decision, the 
evaluation was increased to 20 percent effective in December 
1993 and the RO assigned a 100 percent temporary evaluation 
from May 24, 1994 through June 30, 1994 based on surgical or 
other treatment necessitating convalescence; the 10 percent 
schedular evaluation resumed thereafter.

In May 1999 the Board remanded this case for additional 
development and the case is now back before the Board.


REMAND

The appellant contends, in essence, that he is entitled to a 
disability rating in excess of 10 percent for his service 
connected status post left knee medial meniscus tear.

After careful review of the record, the Board finds that this 
case is still not yet ready for appellate review.

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, claims for increased 
evaluations are considered to be well grounded.  A claim that 
a disability has become more severe is well grounded where 
the disability was previously service-connected and rated, 
and the claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Because the appellant's claim is well grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court) has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see Colvin v. Derwinski, 1 Vet. App. 171  (1991) 
(when the medical evidence is inadequate, the VA must 
supplement the record by seeking a medical opinion or by 
scheduling a VA examination); see also 38 C.F.R. § 4.70 
(1999).

This case was remanded to the RO by the Board for the 
scheduling of a personal hearing and an additional VA 
examination.  The Board notes that the appellant's request 
for a Travel Board hearing was withdrawn (with the 
appellant's consent) by the representative in June 1997 .  
See 38 C.F.R. § 20.704(e) (1999).

The RO scheduled the appellant for a RO personal hearing on 
January 25, 2000.  In early January, the appellant's 
representative requested that the hearing be postponed so 
that the VA examination could be performed prior to the 
hearing date.  The RO scheduled the appellant for a VA 
examination in March 2000.  The appellant did not appear for 
the examination and the appellant's representative, in a May 
2000 letter, indicated that the case should be returned to 
the Board for adjudication if favorable action could not be 
taken at the RO.  The Board construes this as a withdrawal of 
any hearing request by the appellant or on his behalf.  

Though the veteran did not appear for his scheduled 
examination, the Board finds that the appellant has not been 
informed that failure to appear for a VA examination will 
result in a denial of his claim for an increased evaluation.  
When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, and when the examination was 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1999).  The Board 
finds that such notification should be given to the 
appellant.

Though the RO has indicated that "all avenues to locate the 
veteran have failed", notice to an appellant consists of 
written notice sent to the last address of record.  See 
38 C.F.R. § 3.1 (q) (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1. The RO should schedule the appellant 
for a VA orthopedic examination to 
determine the current nature and 
severity of his left knee disorder, 
status post left knee medial meniscus 
tear.  The appellant should be 
informed that, pursuant to 38 C.F.R. 
§ 3.655, failure to appear for the 
examination will result in a denial of 
his claim.  The claims folder and a 
copy of this remand should be made 
available to and reviewed by the 
examiner prior to conduction of the 
examination.  The examination should 
include any tests or studies deemed 
necessary for an accurate assessment, 
and should include complete active and 
passive range of motion testing.

The examiner should comment on the 
presence or absence of ankylosis, 
subluxation, instability, weakened 
movement, excess fatigability, and 
incoordination of the knee.

The examiner should specify any 
anatomical damage of the left knee and 
describe any functional loss, 
including the inability to perform 
normal working movements of the knee 
with normal excursion, strength, 
speed, coordination, and endurance.  
The examiner should specify any 
functional loss due to pain or 
weakness, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

The examiner should provide an opinion 
on the degree of any functional loss 
likely to result from a flare-up of 
symptoms or on extended use and to not 
limit an evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbation 
of symptoms.  The examiner should 
provide a complete rationale for all 
opinions provided.

2. Thereafter, the RO should review the 
claim of entitlement to an increased 
original disability rating for 
service-connected status post left 
knee medial meniscus tear, based on 
all the evidence in the claims file.  
All pertinent diagnostic codes under 
the Schedule for Rating Disabilities, 
38 C.F.R. § Part 4  (1999), should be 
considered.  The RO must provide a 
complete rationale for its decision.

3. If the decision remains unfavorable, 
the appellant should be provided with 
a Supplemental Statement of the Case 
(SSOC) and afforded a reasonable 
period of time in which to respond.  
The SSOC should provide any additional 
pertinent laws and regulations for all 
determinations by the RO, including 
rationales for all decisions made.  
Thereafter, subject to current 
appellate procedures, the case should 
be returned to the Board for further 
appellate consideration.  The purpose 
of this REMAND is to further develop 
the record.  No action is required of 
the appellant until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




